DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species VII (Figs. 109-164) in the reply filed on September 23, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 26-45 are pending and addressed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting “retention member” and “receiving member” in claims 27 and 42, and “first receiving member” and “second receiving member” in claims 32 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 26-38 and 41-45 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stafford (US 20080114280).
Regarding claims 26-38, Stafford discloses an insertion apparatus comprising:
	(claim 26) a sheath (334) having a distal surface for placement on a subject (the distal facing surface facing the adhesive 320, the distal facing surface being placed on the subject when the device is in use and the adhesive 320 is adhered to the subject);
	a device support (424) adapted to releasably couple with a medical device comprising a sensor (314) ([0051);
	a sharp support (368) adapted to support a sharp (340); and
	a housing (338) moveable from a proximal position (Fig. 10) to a distal position (see Fig. 9) relative to the sheath and adapted to urge the device support and the sharp support distally to insert the sharp and the sensor into the subject ([0051]; see Figs. 9-11),
	wherein the insertion apparatus has an interlock configuration that prevents movements of the housing from the proximal position until overcome by a force applied distally to the housing (see Fig. 10);
	(claim 27) further comprising a retention member (386) and a receiving member (412), wherein the retention member is held in contact with the receiving member when the insertion apparatus is in the interlock configuration (see Fig. 10) (“[R]etention member” and “receiving member” are being interpreted under 35 U.S.C. 112(f) per the Claim Interpretation section above.  The retention member is a projection or protrusion extending from the inner surface of the sheath and the receiving member is considered to be a detent or a ledge (see claim 29).  The retention member 386 of Stafford comprises a projection on the inner surface of the sheath 334 and receiving member 412 of Stafford comprises a detent or ledge that are held in an interlocked configuration until release by the user, and are therefore considered to be identical structures for the purposes of performing the function claimed.  Should applicant disagree the structures are identical, examiner maintains the structures 386 and 412 would also be functionally equivalent structures for the purposes of rejecting the claim limitations under 112(f).);
	(claim 28) wherein the retention member and receiving member form a snap ([0048]);
claim 29) wherein the retention member extends from a surface of the insertion apparatus (see Fig. 10), and the receiving member is a detent or ledge (see Fig. 10);
	(claim 30) wherein the retention member extends from a surface of the sheath (see Fig. 10), and the detent or ledge is in the housing (see Fig. 10);
	(claim 31) wherein the interlock configuration is a first interlock configuration (see Fig. 10) and wherein the insertion apparatus has a second interlock configuration that prevents movements of the housing rom the distal position (see Fig. 9; [0052]);
	(claim 32) wherein the receiving member is a first receiving member (one of the receiving member 412), the insertion apparatus comprising a second receiving member (the other of the receiving member 412), wherein the retention member is held in contact with the second receiving member when the insertion apparatus is in the second interlock configuration (see Fig. 9) (“[S]econd receiving member” is being interpreted under 35 U.S.C. 112(f) per the Claim Interpretation section above.  The receiving member is considered to be a detent or a ledge (see claim 34).  The receiving member 412 of Stafford comprises a detent or ledge that is held in a second interlocked configuration until release by the user as described in [0048, 0052], and are therefore considered to be identical structures for the purposes of performing the function claimed.  Should applicant disagree the structures are identical, examiner maintains the structure 412 would also be functionally equivalent structures for the purposes of rejecting the claim limitations under 112(f).);
	(claim 33) wherein the retention member and the second receiving member form a snap ([0048]);
	(claim 34) wherein the retention member extends from a surface of the insertion apparatus (see Fig. 10), and the second receiving member is a detent or ledge (see Fig. 10);
	(claim 35) wherein the retention member extends from a surface of the sheath (see Fig. 10), and the detent or ledge is in the housing (see Fig. 10);
	(claim 36) wherein the interlock configuration is a first interlock configuration (see Fig. 10) and wherein the insertion apparatus has a second interlock configuration that prevents relative movement of the housing from the distal position (see Fig. 9)
claim 37) further comprising a retention member (386), a first receiving member (a first member of the pair of members 412), and a second receiving member (the second member of the pair of members 412), wherein the retention member is held in contact with the first receiving member when the insertion apparatus is in the first interlock configuration (see Fig. 10), and wherein the retention member is held in contact with the second receiving member when the insertion apparatus is in the second interlock configuration (see Fig. 9) (“[R]etention member”, “first receiving member”, and “ second receiving member” are being interpreted under 35 U.S.C. 112(f) per the Claim Interpretation section above.  The retention member is a projection or protrusion, and the receiving members are both considered to be a detent or a ledge (see claim 30).  The retention member 386 of Stafford is a projection from the inner surface of the housing and the receiving members 412 of Stafford comprise a detent or ledge that are held in an interlocked configuration until release by the user, and are therefore considered to be identical structures for the purposes of performing the function claimed.  Should applicant disagree the structures are identical, examiner maintains the structures 386 and 412 would also be functionally equivalent structures for the purposes of rejecting the claim limitations under 112(f).); and
	(claim 38) wherein the first receiving member is a detent or ledge (see Fig. 10), the second receiving member is a detent or ledge (see Fig. 10), and the retention member extends from a surface of the insertion apparatus (see Fig. 10).

	Regarding claims 41-45, Stafford discloses an insertion apparatus comprising:
	(claim 41) a sheath (334) having a distal surface for placement on a subject (the distal facing surface facing the adhesive 320, the distal facing surface being placed on the subject when the device is in use and the adhesive 320 is adhered to the subject);
	a device support (424) adapted to releasably couple with a medical device comprising a sensor (314) ([0051);
	a sharp support (368) adapted to support a sharp (340); and

	wherein the insertion apparatus has an interlock configuration that prevents movement of the housing from the distal position (see Fig. 10);
	(claim 42) further comprising a retention member (386) and a receiving member (412), wherein the retention member is held in contact with the receiving member when the insertion apparatus is in the interlock configuration (see Fig. 10) (“[R]etention member” and “receiving member” are being interpreted under 35 U.S.C. 112(f) per the Claim Interpretation section above.  The retention member is a projection or protrusion extending from the inner surface of the sheath and the receiving member is considered to be a detent or a ledge (see claim 29).  The retention member 386 of Stafford comprises a projection on the inner surface of the sheath 334 and receiving member 412 of Stafford comprises a detent or ledge that are held in an interlocked configuration until release by the user, and are therefore considered to be identical structures for the purposes of performing the function claimed.  Should applicant disagree the structures are identical, examiner maintains the structures 386 and 412 would also be functionally equivalent structures for the purposes of rejecting the claim limitations under 112(f).);
(claim 43) wherein the retention member and receiving member form a snap ([0048]);
	(claim 44) wherein the retention member extends from a surface of the insertion apparatus (see Fig. 10), and the receiving member is a detent or ledge (see Fig. 10); and
	(claim 45) wherein the retention member extends from a surface of the sheath (see Fig. 10), and the detent or ledge is in the housing (see Fig. 10);

Allowable Subject Matter
Claims 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Stafford fails to teach the first receiving member being at a position proximal of the second receiving member.  Stafford’s first and second receiving members 412 are located along the same axial position, neither proximal nor distal from one another.  Furthermore, there was no motivation to change the interlock arrangement of Stafford to meet the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ERIC ROSEN, at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771